DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process or thinking that can be perform in the human mind or by a human using pen and paper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8,11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lecomte et al. (US Application 2014/0046878, hereinafter Lecomte).
Regarding claims 1, 8, 11, Lecomte discloses a method for detecting an abnormal value in an LTE network (Figs. 1-2), comprising steps of 
Si. loading measured data, wherein the measured data is generated based on a pre- selected criterion and has corresponding time, all the data are divided into a training set and a testing set, and the testing set and the training set are independent of each other but contain an identical variable(Abstract, [0025]-[0031], [0071]-[0086]);
 S2. defining clusters and parameters in the training set, and finding a cluster to which each datum point belongs based on a clustering algorithm(Abstract, [0025]-[0031], [0071]-[0086]); 
S3. calculating a likelihood value of each datum point based on values of parameters and results of clustering, wherein the likelihood value of a datum point is a probability density thereof in a derived model(Abstract, [0025]-[0031], [0071]-[0086]); 
S4. assigning the likelihood value into an abnormal region, an intermediate region, or a normal region according to a set warning threshold and a set alarming threshold(Abstract, [0025]-[0031], [0071]-[0086]); 
S5. applying a calculated model to the testing set, where the likelihood value of each datum point is calculated, and assigning these datum points into three regions so as to find an abnormal value in the testing set, wherein the three regions include the abnormal region, the intermediate region, and the normal region(Abstract, [0025]-[0031], [0071]-[0086]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Won (US Application 2018/0164428).
Lynch et al. (US Patent 7,587,374).
Minor et al. (US Application 2004/0019466).
Ferguson et al. (US Application 2003/0140039).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DADY CHERY/           Primary Examiner, Art Unit 2461